          Case 2:18-cv-00585-RFB-NJK Document 290 Filed 01/28/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3
     UNIVERSAL ENTERTAINMENT
 4   CORPORATION,                                           Case No.: 2:18-cv-00585-RFB-NJK
 5           Plaintiff,                                                   ORDER
 6   v.                                                            [Docket Nos. 263, 278]
 7   ARUZE GAMING AMERICA, INC., et al.,
 8           Defendants.
 9         Pending before the Court is Defendants’ motion to compel discovery responses. Docket
10 Nos. 263 (sealed motion), 278 (redacted motion). The Court has considered Defendants’ motion,
11 Plaintiff’s response, and Defendants’ reply. Docket Nos. 263, 284, 288. The motion is properly
12 resolved without a hearing. See Local Rule 78-1.
13         The instant discovery dispute arises out of Plaintiff’s assertion of attorney-client privilege
14 over its communications with attorneys of the City-Yuwa Partners Law Firm based in Japan.
15 Whether attorney-client privilege applies to the challenged communications therefore implicates
16 foreign law issues. Bartech Sys. Int’l, Inc. v. Mobile Simple Sol., Inc., 2018 WL 834589, at *7 (D.
17 Nev. Feb. 12, 2018). The parties, however, fail to address whether American or Japanese law
18 applies to the instant discovery dispute. 1
19         Accordingly, Defendants’ motion to compel is hereby DENIED without prejudice. Docket
20 Nos. 263, 278.
21         IT IS SO ORDERED.
22         Dated: January 28, 2021
23                                                               ______________________________
                                                                 Nancy J. Koppe
24                                                               United States Magistrate Judge
25
26
27
          1
            The Court has a duty to properly articulate and apply the law. See, e.g., Bateman v. U.S.
28 Postal Serv., 231 F.3d 1220, 1224 (9th Cir. 2000).

                                                     1
